JONES, Chief Judge.
This is an action brought under favor of the Jones Act, 46 U.S.C.A. § 688.
Plaintiff served four interrogatories upon defendant. Defendant objects to Interrogatory No. 1 insofar as it calls for the production of certain reports.
The objection is well taken. Fed. Rules Civ.Proc., rule 33, 28 U.S.C.A., does not provide for the production of documents. Plaintiff must make use of Rule 34 with its more stringent requirements if he wishes these reports produced.
The objection will be sustained.